  Case 17-20234         Doc 49     Filed 11/28/18 Entered 11/28/18 09:20:04              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-20234
         KEVIN LEE GORDON
         JUDY ANN GORDON
                 Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/06/2017.

         2) The plan was confirmed on 09/13/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/13/2017.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-20234      Doc 49      Filed 11/28/18 Entered 11/28/18 09:20:04                   Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $866.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                   $866.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                    $39.84
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $39.84

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
ALLY FINANCIAL                Secured       26,170.00     28,793.39     28,793.39         826.16          0.00
ALLY FINANCIAL                Unsecured      2,764.00            NA            NA            0.00         0.00
ALLY FINANCIAL                Unsecured      6,414.00            NA            NA            0.00         0.00
ALLY FINANCIAL                Secured       15,650.00     21,943.43     21,943.43            0.00         0.00
AMERICAN HONDA FINANCE CORP   Secured        3,335.00       4,359.10      4,359.10           0.00         0.00
AMERICAN HONDA FINANCE CORP   Unsecured         997.00           NA            NA            0.00         0.00
CAPITAL ONE                   Unsecured         569.00           NA            NA            0.00         0.00
CHASE CARD MEMBER SERVICE     Unsecured         573.00           NA            NA            0.00         0.00
CHASE CARD MEMBER SERVICE     Unsecured      6,255.00            NA            NA            0.00         0.00
CITIMORTGAGE                  Unsecured           0.00           NA            NA            0.00         0.00
COMENITY BANK                 Unsecured           0.00           NA            NA            0.00         0.00
HARRIS & HARRIS               Unsecured         784.00           NA            NA            0.00         0.00
LVNV FUNDING                  Unsecured         688.00        688.00        688.00           0.00         0.00
LVNV FUNDING                  Unsecured      2,098.00       2,098.79      2,098.79           0.00         0.00
PERSONAL FINANCE CO           Unsecured      3,496.00            NA            NA            0.00         0.00
PRA RECEIVABLES MGMT          Unsecured      1,357.00       1,357.84      1,357.84           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured         249.00        249.57        249.57           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured      1,228.00       1,319.68      1,319.68           0.00         0.00
S Suburban Gastroenterology   Unsecured         675.00           NA            NA            0.00         0.00
SYNCB                         Unsecured      2,466.00            NA            NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-20234         Doc 49      Filed 11/28/18 Entered 11/28/18 09:20:04                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $55,095.92            $826.16              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $55,095.92            $826.16              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,713.88                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $39.84
         Disbursements to Creditors                               $826.16

TOTAL DISBURSEMENTS :                                                                          $866.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/28/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
